Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2021

                                     No. 04-21-00118-CV

                      Steven L. BRUINGTON and Nancy R. Bruington,
                                      Appellants

                                               v.

 LAKE MCQUEENEY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1,
   Robert L. Worth, Jr., David Doughtie, John Ewald, Lindsey Gillum and Paul A Mueller,
                                         Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 20-2549-CVC
                   The Honorable Margaret Garner Mirabal, Judge Presiding


                                        ORDER

        Appellees filed an opposed Motion to Expedite the Briefing Schedule and the Disposition
of Appeal in This Election Contest in which they asked this court to dispose of this appeal as
expeditiously as practicable, set the briefing schedule, order that no motions for rehearing be
entertained, and expedite the issuance of this court’s mandate contemporaneously with issuance
of our opinion.

       On June 22, 2021, this court issued an order noting that Texas Election Code section
231.009 states “[a]n election contest has precedence in appellate courts and shall be disposed of
as expeditiously as practicable.” Therefore, we granted the motion in part and set the briefing
schedule for appellants’ reply brief. We ordered that the request to refuse motions for rehearing
and expedite the mandate be carried with the appeal.

        This court’s opinion, dismissing the appeal with prejudice by agreement of the parties,
issued on September 22, 2021. Because appellees have shown good cause for the remainder of
their requests, we GRANT those requests.

         We GRANT the request to refuse to entertain any motions for rehearing. See TEX. R.
APP. P. 28.1(a) (defining accelerated appeal to include appeals required by statute to be
expedited); TEX. R. APP. P. 49.4 (“In an accelerated appeal, the appellate court may deny the
right to file a motion for rehearing or shorten the time to file such a motion.”).
       The Clerk of this court is ORDERED to issue mandate contemporaneously with this
order. See TEX. R. APP. P. 18.1(c) (“The mandate may be issued earlier if the parties so agree, or
for good cause on the motion of a party.”).




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court